     Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SENLY FOX                                     §
     Plaintiff,                               §
                                              §      CIVIL ACTION NO. _________________
vs                                            §
                                              §
NATIONAL SIGNS, LLC                           §      JURY TRIAL DEMANDED
     Defendant                                §


                         PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, SENLY FOX, complaining of the Defendant,

NATIONAL SIGNS, LLC, and for cause would respectfully show unto the Court the following:

                                         I.   PARTIES

1.     Plaintiff SenLy Fox is a resident of Harris County, Texas.

2.     Defendant National Signs, LLC (hereinafter as SIGNS) is a domestic for-profit entity

       registered with the Texas Secretary of State, headquartered in Houston, Texas, and may be

       served with process herein by its registered agent for service of process, Gordon & Rees,

       2200 Ross Avenue, Suite 3700, Dallas, Texas 75201, or its registered agent, CT Corp

       System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

3.     To the extent that the above named Defendant is conducting business pursuant to a trade

       name or assumed name, then suit is hereby brought against them pursuant to the terms and

       provisions of Rule 28 of the Texas Rules of Civil Procedure, and Plaintiff demands that upon

       answering suit, that Defendant answer in their correct legal name and assumed name.


Plaintiff’s Original Complaint - FOX                                                 Page 1 of 21
     Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 2 of 21




                                II.   JURISDICTION & VENUE

4.     Jurisdiction is proper pursuant to Texas Labor Codes §21.051 (as amended). All

       jurisdictional prerequisites and conditions precedent, pursuant to TRCP Rule 54, have been

       met. Defendant IPM., qualifies as an “employer” under §21.002(8)(a) of the Texas Labor

       Code. Moreover, the Court has jurisdiction over the Plaintiff’s state law-claims of a

       violation of § 21.000 et seq. of the Texas Labor Code (“TCHRA”) by virtue of 28 U.S.C.

       § 1367.

5.     Venue is proper in Harris County, Texas because it is the county in which all or a substantial

       part of the events or omissions giving rise to the Plaintiff’s claims occurred ( Tex. Civ. Prac.

       & Rem. Code §15. 002(a)(1), and the Defendant SIGNS, has it’s principal office in the State

       of Texas, County of Harris - with significant business contacts in the City of Houston,

       County of Harris. (Tex. Civ. Prac. Rem. Code §15.002(a)(3)).

6.     Venue and Jurisdiction are also proper in this district under 28 U.S.C. § 1391(b) as a

       substantial part of the events or omissions giving rise to them occurred in this District.

       Jurisdiction is further established via Federal Question, pursuant to U.S. Const. Art. 3, §2;

       28 U.S.C. §1331.



                  III.   EXHAUSTION OF ADMINISTRATIVE REMEDY

7.     Mrs. Fox exhausted her administrative remedies pursuant to the requirements of 42 U.S.C.

       § 2000e et seq, and has taken all steps necessary to bring the causes of action made the

       subject of this litigation.




Plaintiff’s Original Complaint - FOX                                                    Page 2 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 3 of 21




8.     On or about August 22nd, 2018, Mrs. Fox filed her FORM 5 Charge of Discrimination with

       the Equal Employment Opportunity Commission. [ Plaintiff’s Exhibit A ] Designated by

       Charge Number 846-2018-13482, the charge clearly outlines claims for Discrimination and

       Retaliation based on the Claimant’s Gender.

9.     Regarding this first requirement, Mrs. Fox’s Charge filed on August 22nd , 2018, means that

       any adverse action occurring within three hundred (300) days before that date ( i.e. back to

       October 26th, 2017 ) is actionable under Title VII.

10.    On or about March 6th, 2020, Ms. Sanders received a Dismissal and Notice of Rights Letter

       [ Plaintiff’s Exhibit B ] issued by the Equal Employment Opportunity Commission. This

       letter qualifies Ms. Sanders’ right to initiate litigation, giving an operational window of

       ninety (90) days from the above date. Statute of Limitations closes on or about June 5th,

       2020. Plaintiff therefore files her Original Complaint prior to this date in order to maintain

       her cause(s) of action.

                                 IV.   ALLEGATION OF FACTS

11.    Mrs. SenLy Fox was hired by National Signs in 2013 as a Vice President of Sales and

       Marketing. In this position, she was in charge of supervising the company’s direct sales,

       marketing, administrative, design, project coordination, and training activities. Mrs. Fox

       reported directly to the company President & CEO, Mr. Greg Hollenberg.

12.    National Signs is owned primarily by TULCAN. Tulcan is a private equity investment

       company, and is operated by Mr. Louis Girard, Mr. Wirt Blaffer, and Mr. David Hartland.

       However, Mr. Hollenberg and Mr. John Graff also have a percentage of ownership,

       respectively.

Plaintiff’s Original Complaint - FOX                                                   Page 3 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 4 of 21




13.    In late 2017, National Signs began an investigation of sexist and harassing conduct by Mr.

       Allen Sawyer, the company’s Senior Estimator. On information and belief, this investigation

       began after Mr. Sawyer spread a false rumor that Mrs. Fox was having an extramarital affair

       with Mr. Hollenberg. This was not first time an issue like this has happened - there have

       been multiple instances throughout the tenure of her employment, where Mrs. Fox

       complained of harassing behavior by her co-workers Mr. John Graff (a partial owner and

       Vice President of Production of National Signs, LLC), and Mr. Jason Graff, his son.

14.    On personal knowledge, Mrs. Fox is aware that Mr. Sawyer told new / incoming employees

       that Mrs. Fox was having an extramarital affair with Mr. Hollenberg – an incident which the

       employee believed required the involvement National Signs, LLC Human Resources. This

       was the incident which initiated the sexual harassment investigation above. In the furtherance

       of this investigation regarding Mr. Sawyer, an attorney from Norton Rose Fulbright

       interviewed Mrs. Fox on or around December 21st, 2017. Mrs. Fox reported to the attorney

       several incidents of harassment of herself, and several other female employees of National

       Signs, by Sawyer – as well as incidents of harassment involving Mr. John Graff and Mrs.

       Jason Graff, additional National Sign employees.

15.    There were multiple incidents where Mr. Sawyer mistreated female staff, and eventually Mr.

       Hollenberg was forced to address the issue with him. During a discussion of Sawyer with

       Mr. Hollenberg, he confided in Mrs. Fox that he had concerns that Sawyer was a misogynist

       and “had an issue with [Mrs. Fox], as a woman, being in a leadership role.”

16.    Ultimately Mr. Sawyer was terminated sometime in early 2018, but on information and

       belief, he has recently been re-hired by National Signs, LLC.


Plaintiff’s Original Complaint - FOX                                                   Page 4 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 5 of 21




17.    During the week of March 5th, 2018, Mrs. Fox observed Louis Girard and David Hartland

       in a conference room at the company. She was informed that they would be interviewing

       some departing employees, and that all of the employees interviewed were in the fabrication

       department.

18.    Mr. Girard and Mr. Hartland did not interview anyone in Mrs. Fox’s department, and they

       did not interview Mrs. Fox herself. Moreover, on personal knowledge, they did not

       interview or involve Mr. Hollenberg – or any other senior leader in the National Signs

       organization – in any of these interviews.

19.    On March 7th, 2018, Mrs. Fox spoke with Mr. Hartman and Mr. Girard to let them know that,

       as of that day, SIGNS had closed a couple of big deals and was already in complete

       alignment with financial projections for the year. In addition, Mrs. Fox informed them that

       the company would be finishing between $4-5 million in sales for March, and were having

       one of the best 1st quarters in the company's history, as all deals within their sales funnel

       were set up to close. Finally, Mrs. Fox was able to report that she and her committee were

       able to successfully complete drafting the sales training manual that laid out comprehensive

       processes for every role under her charge.

20.    Two days later, on Friday, March 9th, 2018, Mrs. Fox was terminated “without cause” by Mr.

       Hartman, Mr. Girard, Mr. Blaffer, and Mr. Hollenberg. A copy of the termination letter they

       given to Mrs. Fox is attached. [ Plaintiff’s Exhibit C ] They informed her that she was being

       terminated because the company wanted to “go in a different direction”. Present at this

       meeting was Ms. Amanda Tanner, the company’s HR representative, acting as a witness to

       the termination.


Plaintiff’s Original Complaint - FOX                                                  Page 5 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 6 of 21




21.    Although the termination letter was signed by Mr. Hollenberg, he later informed Mrs. Fox

       that it was not his decision to terminate her. Mrs. Fox was aware of some possible

       “performance concerns” from that year, however – those issues were put beyond her control,

       and directed against her judgment and efforts. Specifically, Mr. John Graff directed her to

       walk away from multiple business deals totaling approximately $1.5m USD. Mr. Hollenberg

       and the TULCAN group were made aware of all of this at every step of dealings. To couch

       the above as “performance issues” for Mrs. Fox would be both disingenuous and

       dissembling, if not an outright obfuscation of fact.

22.    Mr. Hollenberg later told Mrs. Fox that he had been pulled into a meeting with the Tulcan

       group about a half hour before her scheduled meeting with them, wherein he was told that

       Mrs. Fox was being let go. Purportedly, the Tulcan Group told Mr. Hollenberg he was to

       terminate Mrs. Fox, and then presented Mr. Hollenberg with two letters.

23.    Allegedly, one letter was “from” Mr. Hollenberg, and offered a small severance in exchange

       for a release of claims. The other letter was purportedly from Mr. Louis Girard and offered

       no severance. Mr. Hollenberg informed Mrs. Fox that he had no prior notice that TULCAN

       had concerns regarding her performance or wanted to terminate her. Mr. Hollenberg further

       opined that he did not agree with their decision.

24.    Mr. Hollenberg is prepared to offer his personal sworn testimony regarding the above

       ultimatum given to him by TULCAN.

25.    After her termination, Mrs. Fox applied to the Texas Workforce Commission for

       unemployment benefits, and reported truthfully what had been told to her: that she had been

       let go without cause. Initially, National Signs, LLC did not respond to the Texas Workforce


Plaintiff’s Original Complaint - FOX                                                Page 6 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 7 of 21




       Commission's requests for information about its separation with Mrs. Fox.

26.    However, after Mrs. Fox was awarded unemployment benefits, National Signs, LLC

       appealed the decision, claiming for the first time that I had been fired for "misconduct."

27.    National Signs offered no documents or witnesses to support that claim of “misconduct”.

28.    At the hearing on the appeal, its attorney of record – Mr. Jason Regas, of Gordon & Rees

       – nonetheless stated to the hearing officer that Mrs. Fox was fired because she “had an affair

       with Mr. Hollenberg” and that Mrs. Fox had somehow fabricated the sales figures of

       National Signs, LLC in conjunction with Mr. Hollenberg. No proof of the above allegations

       was offered. No witness were presented to substantiate the claims set forth against Mrs. Fox.

29.    It was at this point that National Signs, LLC’s reason for it’s separation from Mrs. Fox

       evolved from “moving in a different direction” to “Misconduct including an extra marital

       affair with the President and CEO of National Signs, LLC, and the fabrication and/or

       falsification of sales data regarding the company.”

30.    Of note, the Texas Workforce Commission rejected National Signs’ appeal – and the

       lascivious and erroneous basis for same – and awarded benefits to Mrs. Fox.

31.    Mr. Hollenberg was not terminated with Mrs. Fox for “misconduct including an extra marital

       affair with the President and CEO of National Signs, LLC, and the fabrication and/or

       falsification of sales data regarding the company.”

32.    The company's sexist accusations during the TWC unemployment hearing plainly convey

       that Mrs. Fox was terminated because she was a woman accused of sleeping with her boss,

       and in retaliation for her reports and complaints to the investigating attorney regarding the

       sexist, harassing, and discriminatory behavior of Mr. Sawyer and Mr. John and Jason Graff.


Plaintiff’s Original Complaint - FOX                                                   Page 7 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 8 of 21




       National Signs’ act of further contesting her unemployment claim was further retaliation.

33.    It is, therefore, Mrs. Fox’s belief that, because of her gender, she was wrongfully terminated,

       discriminated against, and harassed, in violation of Title VII of the Civil Rights Act and the

       Texas Labor Code. It is also her contention that she was retaliated against because she

       reported unlawful behavior to the company and participated in an investigation of unlawful

       behavior all in violation of Title VII of Title VII and Chapter 21, by Mr. Sawyer and other

       National Signs co-workers.


                                    V. CAUSES OF ACTION

[A]    GENDER DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT
       OF 1964 under 42 U.S.C. §2000e-2 et seq.

34.    Plaintiff hereby adopts all factual allegations above in haec verba.

35.    A claim of intentional Gender discrimination may be proved by either direct or

       circumstantial evidence. See Wallace v. Methodist Hosp. Sys. 271 F.3d 212, 219 (5th Cir.

       2001). In cases of circumstantial evidence, courts usually follow the burden shifting analysis

       articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), for indirect

       discrimination claims. See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007);

       Wheeler v. BL Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005).

36.    To establish a prima facie case of discrimination, a plaintiff must establish she: (1) is a

       member of a protected class; (2) was qualified for the position at issue; (3) was subjected to

       an adverse employment action; and (4) was replaced by someone outside the protected class,

       or other similarly situated persons were treated more favorably. McCoy, 492 F.3d at 556;

       Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001).


Plaintiff’s Original Complaint - FOX                                                    Page 8 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 9 of 21




37.    In the instant case, Plaintiff is prepared to show that she (1) is a member of the class (female)

       who is intended to be protected by the statute; (2) was qualified for the position at issue, an

       irrefutable fact as she was vetted and hired by the Defendant; (3) was subject to adverse

       employment actions, in the form of sexual harassment, the creation of a hostile work

       environment, and her ultimate termination; and (4) other similarly situated persons were

       treated more favorably – If Mrs. Fox had engaged in an affair with Mr. Hollenberg, and she

       was fired for it – he was not. Id.

[B]    GENDER DISCRIMINATION UNDER CHAPTER 21 OF THE TEXAS LABOR
       CODE under the Texas Commission on Human Rights Act §21.002 et seq of the Texas
       Labor Code (the “Act”)

38.    Plaintiff brings suit against Defendant for damages sustained as a result of their

       discrimination in wilful violation of the Texas Commission on Human Rights Act §21.000

       et seq of the Texas Labor Code (the “Act”).

39.    Plaintiff adopts the factual allegations herein above as stated in haec verba.

40.    Under §21.051 of the Texas Commission on Human Rights Act (codified within §21.000 et

       seq of the Texas Labor Code): An employer commits an unlawful employment practice if

       because of ...sex, the employer: (1)... discharges an individual, or discriminates in any other

       manner against an individual in connection with compensation or the terms, conditions, or

       privileges of employment; or (2) limits, segregates, or classifies an employee ... in a manner

       that would deprive or tend to deprive an individual of any employment opportunity or

       adversely affect in any other manner the status of an employee. Id.

41.    Pursuant Ysleta ISDA v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005). “To prevail on a claim

       of gender discrimination, the plaintiffs had to prove that (1) they were members of a class


Plaintiff’s Original Complaint - FOX                                                     Page 9 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 10 of 21




       protected by the act, (2) they were qualified for their positions, (3) they were terminated, and

       (4) they were treated less favorably than similarly situated members of the opposing class.

       Id.

42.    In this case, Plaintiff (1) as a female, belongs to a protected class, (2) was qualified for her

       position, (3) was terminated from her position, and (4) the plaintiff was treated less favorably

       than similarly situated male employees. Id. Moreover, Plaintiff would show that the

       harassment and negative treatment was severe, pervasive, and that it destroyed her

       opportunity to succeed in the workplace. Plaintiff further contends that the harassment

       created an objectively hostile work environment, which a reasonable person would find

       hostile or abusive.

43.    Under §21.125 of the Texas Commission on Human Rights Act (codified within §21.000 et

       seq of the Texas Labor Code): Except as otherwise provided by this chapter, an unlawful

       employment practice is established when the complainant demonstrates that race, color, sex,

       national origin, religion, age, or disability was a motivating factor for an employment

       practice, even if other factors also motivated the practice, unless race, color, sex, national

       origin, religion, age, or disability is combined with objective job-related factors to attain

       diversity in the employer's work force. (Emphasis added) Id.

44.    Plaintiff argues that gender was the reason she was subjected to adverse employment actions,

       including her ultimate termination, and would also contend that gender was a motivating

       factor - in part or in whole - regarding such adverse employment actions, as well as her

       eventual termination. Plaintiff is prepared to show that no objective job-related factor exists

       which would foster the requirement of her immediate termination from employment, and


Plaintiff’s Original Complaint - FOX                                                   Page 10 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 11 of 21




       would argue that no legitimate non-discriminatory reasons exists that would challenge her

       assertions.

45.    Plaintiff alleges and will prove that Defendants illegally discriminated against her based upon

       her gender under the Texas Commission on Human Rights Act: §21.000 et seq of the Texas

       Labor Code.


[C]    GENDER RETALIATION UNDER TEXAS LABOR CODE §§21.055 et seq., and in
       the alternative, 42 U.S.C. §2000e-3(a) et seq. OF TITLE VII OF THE CIVIL RIGHTS
       ACT OF 1964 (as amended)

46.    Plaintiff adopts the factual allegations herein above as stated in haec verba.

47.    Plaintiff brings suit against Defendant for damages sustained as a result of their retaliation

       in wilful violation of the Texas Commission on Human Rights Act §21.055 of the Texas

       Labor Code (the “Act”), stemming from her complaint of harassing and inappropriate

       behavior by Mr. Sawyer, the company Estimator, & Mr. John Graff, and his son, Jason Graff

       – partial owners of National Signs, LLC.

               [1]   Retaliation under §21.055 et seq of the Texas Labor Code

48.    Plaintiff adopts the factual allegations herein above as stated in haec verba.

49.    Pursuant to §21.055 of the Texas Labor Code, an “employer” is prohibited from retaliating

       or otherwise discriminating against a person who: (1) opposes a discriminatory practice, (2)

       makes or files a charge; (3) files a complaint; or (4) testifies, assists, or participates in any

       manner in an investigation, proceeding, or hearing. See Texas Labor Code §21.055.

50.    A plaintiff can establish a prima facie case of unlawful [21.055] retaliation by showing: (1)

       the employee engaged in a protected activity, in the form of complaining of Mr. Sawyer’s



Plaintiff’s Original Complaint - FOX                                                    Page 11 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 12 of 21




       & Mr. Graff’s sexually inappropriate and harassing behavior – as well as assisting in an

       investigation of sexual harassment, ostensibly conducted by Norton Rose Fulbright, (2) the

       employer took adverse employment action against the employee, and (3) a causal connection

       showing the employer took the adverse employment action based on the employee’s

       engagement in the protected activity...” Cox & Smith, Inc. v. Cook, 974 S.W.2d 217, 223

       (Tex.App. – San Antonio 1998, pet. denied). Wal-Mart Stores, Inc. v. Lane, 31 S.W.3d 282

       (Tex. App.-Corpus Christi 2000, pet. denied).

51.    In order to engage in a protected activity, an employee must complain about discrimination

       covered by the TCHRA / Chapter 21 of the Texas Labor Code. Anderson v. Limestone

       County, Texas, 2008 Tex. App. LEXIS 5041 (Tex. App. – Waco July 2, 2008, pet. denied).

       (quoting Spinks v. Trugreen Landcare, L.L.C., 322 F. Supp. 2d 784, 796 (S.D. Tex. 2004)).

       If the plaintiff makes this showing, the burden shifts to the defendant-employer to articulate

       a legitimate non-retaliatory reason for the adverse employment action. Hernandez v. Grey

       Wolf Drilling, L.P., 350 S.W.3d 281, 286 (Tex. App. – San Antonio 2011). Under the

       tenants of the TCHRA, “a ‘but-for’ causal nexus must exist between the protected activity

       and the employer’s prohibited conduct.” Anderson v. Limestone County, Texas, 2008 Tex.

       App. LEXIS 5041 (Tex. App. – Waco no pet.)(quoting Herbert v. City of Forest Hill, 189

       S.W.3d 369, 377 (Tex. App. – Fort Worth 2006, no pet.))

52.    The standard of proof is that the plaintiff must show that “without his protected activity,

       the employer’s prohibited conduct would not have occurred when it did.” Id. While this

       appears to be the same ‘but-for’ causation standard in a Title VII retaliation claim, the

       courts in Texas have made a further qualification, stating that “the plaintiff need not


Plaintiff’s Original Complaint - FOX                                                 Page 12 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 13 of 21




       establish that the protected activity was the sole cause of the employer’s prohibited

       conduct.” (emphasis added) Id.                                                                   .

53.    To “assert a claim of retaliatory discharge, the plaintiff must... establish...a prima facie case

       of discrimination, which...gives rise to a presumption that the employer unlawfully

       discriminated against the employee. The burden then shifts to the...employer to rebut this

       presumption by articulating a legitimate, nondiscriminatory reason fore the adverse

       employment action. The employer meets its burden by setting forth...a reason for dismissal

       legally sufficient to justify a judgment in its favor.” Graves v. Komet, 982 S.W.2d 551, 554-

       555 (Tex.App. – San Antonio 1998, no pet.)

54.    Pursuant to the factual allegations and arguments above, Plaintiff has established a prima

       facie case of discrimination. Plaintiff further assert her claim of retaliation in satisfaction of

       the requisite elements of TCHRA §21.055, namely; (1) the Plaintiff engaged in a protected

       activity of complaining about discrimination and assisting in an investigation thereof; (2) her

       employer took adverse employment action against her, culminating in her retaliatory

       termination; and (3) Plaintiff argues that there is a causal connection showing the employer

       took the adverse employment action based on the employee’s engagement in the protected

       activity, further evidenced by extreme proximity in time.

55.    Finally, Plaintiff argues that under Anderson, her written & verbal complaints regarding

       sexually inappropriate behavior, combined with her involvement in an investigation

       regarding that same alleged behavior, substantiate her entry into ‘protected activity’.

       Anderson v. Limestone County, Texas, 2008 Tex. App. LEXIS 5041 (Tex. App. – Waco July

       2, 2008, pet. denied). In retaliation of her numerous complaints of the sexually inappropriate


Plaintiff’s Original Complaint - FOX                                                     Page 13 of 21
        Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 14 of 21




         and morbid harassment, the Plaintiff suffered a retaliatory termination, which she might have

         avoided, but for her protected activity.

 [2].    Retaliation under 42 U.S.C. §2000e-3(a) et seq, §704, of Title VII of the Civil Rights
                                  Act of 1964 (as amended)

56.      Plaintiff adopts the factual allegations above as stated in haec verba.

57.      Absent direct evidence of discrimination, the analytical framework outlined in McDonnell

         Douglas Corp. v. Green, 411 U.S. 792 (1973) and Texas Department of Community Affairs

         v. Burdine, 450 U.S. 248 (1981) is used to decide Title VII Retaliation cases based on

         circumstantial evidence.1 This analytical model has generally been adopted for retaliation

         claims regardless of the court or the statutory basis for the protected activity.

58.      A plaintiff pursuing a Title VII Retaliation claim must initially establish a prima facie case.

         To do so, the plaintiff must show: (i) he or she engaged in protected activity; (ii) the

         employer carried out an adverse employment action; and (iii) a casual connection between

         the protected activity and the adverse action. Fox, 586 F.3d 321, 331 (5th Cir. 2009).44. In

         the Fifth Circuit, the mixed motive or “motivating factor” standard is also available in

         circumstantial evidence retaliation cases. Accordingly a plaintiff can recover if she can show

         that protected activity was a “motivating factor” in the employment decision, even if other

         factors also motivated the practice. See, e.g. Richardson v. Monitronics Intern., Inc., 434

         F.3d 327, 333 (5th Cir. 2005); see Smith v. Xerox Corp., 602 F.3d 320, 333 (5th Cir. 2010)

         (holding mixed-motive standard applies to Title VII retaliation claims even where plaintiff



         1
          Title VII, which prohibits employers from discriminating against employees and applicants based on an
individuals’ race, color, religion, sex or national origin, also prohibits an employer from retaliating against an
employee who has engaged in activity protected by the Act. 42 U.S.C 2000e-3(a).

Plaintiff’s Original Complaint - FOX                                                                Page 14 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 15 of 21




       has no direct evidence of retaliation).

59.    An employee may show that he or she has engaged in protected activity by demonstrating

       either that she participated in an activity protected by the employment statute, or that she

       opposed an unlawful employment practice prohibited by the employment statute. See

       Crawford v. Metro Gov’t Nashville & Davidson County, 555 U.S. at 277-78 (2009). An

       employer may not retaliate against an employee for engaging in a protected activity.

       Pursuant to 42 U.S.C. 2000e-3(a) protected activities include, but are not limited to, (i) the

       filing of a lawsuit, (ii) a request for maternity leave, (iii) hiring an attorney, or (iv) an

       informal oral complaint. Id.

60.    Plaintiff would show that she has met the required elements under Fox.

       (i) Plaintiff engaged in protected activity in the form of such oral and written complaints; (ii)

       her employer carried out multiple adverse employment action(s) against her, including her

       termination; and (iii) a causal connection between the protected activity and the adverse

       action exists in fact and in temporal proximity. Fox v. Miss. Transp. Comm’n, 586 F.3d 321,

       331 (5th Cir. 2009). Plaintiff would further argue that the causal nexus is bolstered by the

       extreme proximity in time between her complaints and her termination.

61.    Plaintiff is aware that pursuant to the holding in Nassar, Title VII Retaliation cases still

       require a “but-for” causation to substantiate the claim of retaliation. University of Texas

       Southwestern Medical Center v. Nassar, 2013 U.S. LEXIS 4704 (June 24, 2013). With this

       in mind, Plaintiff contends that ‘but-for’ her complaints and involvement, constituting

       protected activity, with the investigating attorney regarding the sexually inappropriate

       behavior of her male co-workers, she would not have been terminated.


Plaintiff’s Original Complaint - FOX                                                    Page 15 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 16 of 21




PLAINTIFF’S RETALIATION CLAIM WILL SURVIVE EVEN IF HER CLAIM(S) OF
GENDER BASED DISCRIMINATION ARE ULTIMATELY DISMISSED

62.    The immutable fact remains that the Plaintiff was terminated for shifting reasons within

       extreme proximity in time to her (i) complaints of sexually inappropriate behavior and

       harassment by male co-workers, and (ii) her assistance with an investigation regarding that

       same behavior, as conducted by a third-party firm (Norton Rose Fulbright) not associated

       with the instant litigation.

63.    A plaintiff may proceed with a Title VII Retaliation claim even after the underlying

       discrimination claim has been dismissed. E.g. Steffy v. Ford Motor Co. Inc., 04-cv-319s,

       2007 U.S. Dist. Lexis 20524, at *35 (W.D.N.Y. March 22, 2007)(discrimination and

       harassment claim dismissed but plaintiff allowed to proceed with retaliation claim); Rivas

       v. Steward Ventures Inc. d/b/a Alamo Rental Car, No. CV-05-3801, 2007 U.S. Dist. Lexis

       10232, at *17 (D. Ariz., Feb. 13, 2007)(granting summary judgment on plaintiff’s sexual

       harassment claim but permitting retaliation claim to proceed).


VI.    INFERENCE OF PRETEXT SURVIVING SUMMARY JUDGMENT

64.    As stated above, SIGNS offered a total of three (3) evolving reasons for Mrs. Fox’s

       termination. The first was that the company no longer required her services, and that it was

       moving in a different direction. The second was that Mrs. Fox had been terminated for cause

       due to misconduct. The third was an outright accusation that Mrs. Fox had been terminated

       for allegedly engaging in an extramarital affair with Mr. Hollenberg, the President and CEO

       and falsification of company sales data. Fortunately, Mr. Regas, SIGNS’ general counsel,

       was kind enough to supply insight into this accusation in a recorded hearing before the Texas


Plaintiff’s Original Complaint - FOX                                                 Page 16 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 17 of 21




       Workforce Commission.

65.    It is settled law that an employer’s shifting and dissembling reason for termination may

       create an inference of pretext through which a Plaintiff may survive summary judgement.

       An employer’s truly shifting explanations creates a fact question for the jury to decide; Nasti

       v. CIBA Specialty Chemicals Corp., 492 F.3d 589 (5th Cir. 2007) “A court may infer pretext

       where a defendant has provided inconsistent or conflicting explanations for its conduct.”

66.    Courts have commonly held that inconsistent explanations for the employer’s decision create

       a genuine issue of material fact and give rise to an inference of pretext. “A plaintiff may

       show pretext either through evidence of disparate treatment or by showing that the

       employer’s proffered explanation is false or unworthy of credence.” Caldwell v. KHOU-TV,

       850 F.3d 237, 242 (5th Cir. 2017).... An employer’s inconsistent explanations for an

       employment decision ‘cast doubt’ on the truthfulness of those explanations.” (quoting Gee

       v. Principi, 289 F.3d 342, 347-48 (5th Cir. 2002)).

67.    Since the employer’s inconsistent explanations for its decision “are probative for their truth,”

       there is a material fact issue on liability. An employer’s truly shifting explanations creates

       a fact question for the jury to decide; Nasti v. CIBA Specialty Chemicals Corp., 492 F.3d

       589 (5th Cir. 2007) “A court may infer pretext where a defendant has provided inconsistent

       or conflicting explanations for its conduct.”

68.    When Defendant’s reasons for termination of the employee transform over time, it gives

       rise to an inference that the employer’s proffered explanations could be pretextual.

       Caldwell v. KHOU-TV, 850 F.3d 237 (5th Cir. 2017) (in which the employer had changed

       its explanation for termination on several occasions.).


Plaintiff’s Original Complaint - FOX                                                   Page 17 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 18 of 21




                                        VII. DAMAGES

69.    The damages under the TCHRA and Title VII consist of back-pay, front-pay (or

       reinstatement), compensatory damages, punitive damages, attorneys’ fees, and costs.

       Each component is explained below:

       a.     Back-pay. Prevailing claimants under the anti-discrimination laws may recover

              lost back-pay and benefits. See Miller v. Raytheon Co., 716 F.3d 138, 146 (5th

              Cir. 2013). The purpose of back pay is to “make whole the injured party by

              placing that individual in the position he or she would have been in but for the

              discrimination.” Sellers v. Delgado Cmty. Coll., 839 F.2d 1132, 1136 (5th Cir.

              1988).

       b.     Front-pay. “Front pay refers to future lost earnings.” Wal-Mart Stores v. Davis,

              979 S.W.2d 30, 45 (Tex. App.–Austin 1998, pet. denied). Regarding the

              calculation of front-pay, the Fifth Circuit has stated that “[f]ront pay is . . .

              calculated from the date of judgment to age 70, or the normal retirement age, and

              should reflect earnings in mitigation of damages.” Patterson, 90 F.3d at 936 n. 8

              (citing J. Hardin Marion, Legal and Equitable Remedies Under the Age

              Discrimination in Employment Act, 45 MD.L.REV. 298, 330–334 (1986)). See

              also Blum v. Witco Chem. Corp., 829 F.2d 367, 374 (3d Cir. 1987) (“In

              calculating a front pay award, the jury must consider the expected future damages

              caused by defendant’s wrongful conduct from the date of judgment to

              retirement.”).




Plaintiff’s Original Complaint - FOX                                                    Page 18 of 21
     Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 19 of 21




       d.     Compensatory Damages. Ms. Fox has suffered future pecuniary losses,

              emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

              life, and other nonpecuniary losses, for which she seeks recovery in this lawsuit

              under Chapter 21 of the Texas Labor Code and Title VII; 42 U.S.C. § 1981A(a)(1)

              (providing for compensatory damages for such harms under Title VII); Chapter 21

              of the Texas Labor Code § 21.2585(a)(1)(providing for compensatory damages for

              such harms under the TCHRA).

       e.     Punitive Damages. Defendant SIGNS acted with malice and reckless

              indifference to Ms. Fox’s federally protected civil rights, thus justifying awards of

              punitive damages under the TCHRA and the Title VII. See 42 U.S.C. §

              1981A(a)(1) (providing for punitive damages under Title VII when the

              discrimination is shown to be with “malice or reckless indifference”). In Kolstad

              v. American Dental Ass’n, 527 U.S. 526, 119 S. Ct. 2118 (1999) the U.S.

              Supreme Court, interpreting Title VII, held that to satisfy the “malice or reckless

              indifference” requirement, the plaintiff does not have to prove that the violation

              was egregious or outrageous. Id. at 535-36. See also Schexnayder v. Bonfiglio,

              167 Fed. Appx. 364, 368 (5th Cir. 2006) (“a jury may award punitive damages

              pursuant to Title VII merely if the employer knew it may have been violating the

              law.”) (italics in original).




Plaintiff’s Original Complaint - FOX                                                Page 19 of 21
      Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 20 of 21




                                  VIII. TRCP 47 STATEMENT

70.     Plaintiff SenLy Fox, does not seek more than damages in the amount of approximately

        $450,000.00, plus her reasonable and necessary attorney’s fees and Compensatory,

        Punitive, and Exemplary Damages in an amount to be determined by the trier of fact

        pursuant to §41.003(a)(1) of the Tex. Civ. Prac. & Rem. Code, as well as §27.01(b)&(c)

        of the Tex. Bus. & Com. Code. This amount is within the jurisdictional limits of the

        Court.


                                    IX. REQUEST FOR JURY

71.     Plaintiff demands a trial by jury on all issues.


                                   X. PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff SenLy Fox prays that Defendant

National Signs, LLC, be cited to appear and answer, and that on final trial Plaintiff be granted

relief as follows:

        1) Judgment against Defendants in excess of the minimum jurisdictional limits of this

        court in the amount of $450,000.00;

        2) Judgment directing the Defendants to pay Plaintiff actual, compensatory, and punitive

         damages on all counts, whether statutory or at common law;

        3) Costs of suit and reasonable attorneys fees;

        4) Prejudgment and post-judgment interest as provided by law;

        5) Such other and further relief as Plaintiff may be justly entitled by law.




Plaintiff’s Original Complaint - FOX                                                   Page 20 of 21
     Case 4:20-cv-01979 Document 1 Filed on 06/04/20 in TXSD Page 21 of 21




                                          Respectfully Submitted,

                                                 /s/Julian Frachtman
                                          H. Julian Frachtman
                                          SDTX: 2695031
                                          SBN: 24087536
                                          tel: 832.499.0611
                                          fax: 713.651.0819
                                          Hfrachtmanlaw@gmail.com
                                          3100 Richmond, Ste 203
                                          Houston, Texas 77098

                                          ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Complaint - FOX                                   Page 21 of 21
